September 6, 2011 BY EDGAR U.S. Securities and Exchange Commission Division of Investment Management 450 Fifth Street, N.W. Washington, DC 20549 Attention: Laura Hatch Re: Annual Reports for the follow Putnam Funds (the “Funds”) Putnam Absolute 100 Fund Putnam Asia Pacific Equity Fund Putnam Absolute 300 Fund Putnam Asset Allocation: Equity Portfolio Putnam Absolute 500 Fund Putnam Global Sector Fund Putnam Absolute 700 Fund Putnam New Jersey Tax Exempt Income Fund Putnam Capital Spectrum Fund Putnam Multi-Cap Core Fund Putnam Equity Spectrum Fund Dear Ms. Hatch: This letter responds to the comments that you provided telephonically to me on behalf of the Staff of the U.S. Securities and Exchange Commission (the “Commission Staff”) on August 16, 2011 regarding the Funds’ annual reports to shareholders. For convenience of reference, I have summarized the Commission Staff’s comment before the response by the applicable Fund(s). 1. Comment : In the annual reports for Putnam Absolute 100, 300, 500 & 700 Funds, Putnam Asia Pacific Equity Fund and Putnam Asset Allocation: Equity Portfolio, the funds hold Level 3 securities but do not present a Level 3 rollforward. Please explain. Response : For each fund, at each period end, the market value of Level 3 securities held at the beginning and end of each period are compared to the fund
